DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “as a result of a sudden pull of the rope surrounding the cam rotates the cam assembly following…” which is unclear and appears to grammatically render the claim unclear.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1 does not end in a period but a semi colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the other end” in line 5 of the claim which renders the claim indefinite because it is unclear whether Applicant is referring to “the other end” disclosed in line 2 of the base plate or the other end of which is opposite of the one end of the cam assembly.  For purpose of examination, Examiner will examine “the other end” recited in line 5 as the other end of which is opposite of the one end of the cam assembly, but amendment is needed to properly clarify which end.
Claim 1 recites the limitation "the perimeter" in` lines 6-7  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the protruded part of the cam" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
The term “near” in claim  is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation "the magnetized prom" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the spacer’s spindle" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the other end” in lines 18-19 of the claim which renders the claim indefinite because it is unclear whether Applicant is referring to “the other end” disclosed in line 2 of the base plate or the other end of which is opposite of the one end of the cover plate recited in line 17.  For purpose of examination, Examiner will examine “the other end” recited in lines 18-19 as the other end of which is opposite of the one end of the cover plate, but amendment is needed to properly clarify which end.
The phrase “substantially aligned” in claim  is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites “cam assembly” in line 22 which renders the claim indefinite because it is unclear whether Applicant is introducing a new cam assembly or referring to previously disclosed cam assembly in line 3.  For purpose of examination, Examiner will read it to be “the cam assembly,” which was recited in line 3.
Claim 1 recites the limitation "the belaying device" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the cam assembly includes an integrated and proprietarily shaped cam” in lines 1-2 which renders the claim indefinite because it is unclear whether Applicant is introducing a new integrated and proprietarily shaped cam or referring to previously disclosed integrated and proprietarily shaped cam in lines 4-5.  For purpose of examination, Examiner will read it to be “the integrated and proprietarily shaped cam,” which was recited in lines 4-5.
Claim 2 recites the term “its” which renders the claim indefinite because Examiner is unclear of the structure “its” is referencing.
Claim 3 recites the limitation  “the jaws”  in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the device" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation  “the jaws”  in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation  “the opposite side of the cam”  in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the cam assembly includes an integrated and proprietarily shaped cam” in lines 1-2 which renders the claim indefinite because it is unclear whether Applicant is introducing a new integrated and proprietarily shaped cam or referring to previously disclosed integrated and proprietarily shaped cam in lines 4-5.  For purpose of examination, Examiner will read it to be “the integrated and proprietarily shaped cam,” which was recited in lines 4-5.
Claim 7 recites the limitation "the torsion-spring" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the term “its” which renders the claim indefinite because Examiner is unclear of the structure “its” is referencing.
Claim 8  recites the limitation  “the jaws”  in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation  “the jaws”  in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation  “the opposite side of the cam”  in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
The following claims 1-11 are considered to distinguish patentably over the art of record in this application, if Applicant overcomes the 112 rejection provided herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677